                                  Case 19-50098-KKS            Doc 78-1           Filed 05/19/21     Page 1 of 2
Label Matrix for local noticing                      Florida Dept. of Labor/Employment Security           Florida Dept. of Revenue
1129-5                                               c/o Florida Dept. of Revenue                         Bankruptcy Unit
Case 19-50098-KKS                                    P.O. Box 6668                                        P.O. Box 6668
Northern District of Florida                         Tallahassee, FL 32314-6668                           Tallahassee, FL 32314-6668
Panama City
Mon Nov 18 17:21:34 EST 2019
Martha J. Pittman                                    U.S. Attorney (Tallahassee Office)                   (p)U S SECURITIES AND EXCHANGE COMMISSION
4426 Bates Rd                                        111 N. Adams Street                                  ATLANTA REG OFFICE AND REORG
Greenwood, FL 32443-1999                             Fourth Floor                                         950 E PACES FERRY RD NE STE 900
                                                     Tallahassee, FL 32301-7736                           ATLANTA GA 30326-1382


Credit One Bank                                      Credit One Bank                                      Dr Leonard’s/Carol Wright Gifts
Attn: Bankruptcy Department                          Po Box 98872                                         Po Box 2845
Po Box 98873                                         Las Vegas, NV 89193-8872                             Monroe, WI 53566-8045
Las Vegas, NV 89193-8873


Dr Leonard’s/Carol Wright Gifts                      LVNV Funding, LLC                                    Midnight Velvet
Po Box 7823                                          Resurgent Capital Services                           1112 7th Ave
Edison, NJ 08818-7823                                PO Box 10587                                         Monroe, WI 53566-1364
                                                     Greenville, SC 29603-0587


Midnight Velvet                                      People’s Bank                                        (p)VANDERBILT MORTGAGE AND FINANCE INC
Attn: Bankruptcy                                     2546 Commercial Park Dr                              P O BOX 9800
1112 7th Avenue                                      Marianna, FL 32448-2520                              MARYVILLE TN 37802-9800
Monroe, WI 53566-1364


Vanderbilt Mortgage                                  United States Trustee +                              Leigh D. Hart +
Attn: Bankruptcy                                     110 E. Park Avenue                                   P.O. Box 646
Po Box 9800                                           Suite 128                                           Tallahassee, FL 32302-0646
Maryville, TN 37802-9800                             Tallahassee, FL 32301-7728


Scott T. Manion +                                    Jeff Sessions +                                      Secretary of the Treasury +
Legal Services of North Fla., Inc.                   Office of the Attorney General                       U.S. Treasury Department
2119 Delta Blvd.                                     Main Justice Bldg., Rm. 511                          15th & Pennsylvania Ave.
Tallahassee, FL 32303-4220                           Tenth & Constitution                                 Washington, DC 20220-0001
                                                     Washington, DC 20530-0001

Internal Revenue Service +
P.O. Box 7346
Philadelphia, PA 19101-7346




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


U.S. Securities & Exchange Commission                Vanderbilt Mortgage
Branch of Reorganization                             500 Alcoa Trail
3475 Lenox Rd., N.E. Suite 100                       Maryville, TN 37804
Atlanta, GA 30326-1323
                                Case 19-50098-KKS              Doc 78-1           Filed 05/19/21     Page 2 of 2


                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Vanderbilt Mortgage and Finance, Inc.             (d)Leigh D. Hart +                                   End of Label Matrix
PO Box 9800                                          P.O. Box 646                                         Mailable recipients   21
Maryville, TN 37802-9800                             Tallahassee, FL 32302-0646                           Bypassed recipients    2
                                                                                                          Total                 23
